Title: To John Adams from Joseph Priestley, 29 November 1794
From: Priestley, Joseph
To: Adams, John



Dear Sir
Northumberland Nov 29 1794

You are indeed very kind in expressing your wish to hear from me when all I can do is to ask favours. As You mention your readiness to assist me with respect to arrangements in the Post Office, I will take the liberty to inform you of our situation in that respect.
The state Post goes no farther than from Philadelphia to Reading, and Mr Williamson of the Genasee undertakes to carry the letters farther. Between both we now pay 1.6 sd for a single letter, and 1 ½ Cent for a News paper; whereas a while ago the former charge was 1 s, and the latter 1 Cent. Besides the Post Master at Reading is much complained of for inattention to the duties of his place, and to my certain experience justly.
Now I am persuaded that if the state would undertake to bring the letters to this place, if the post was regular, and the charge moderate, it would answer very well.  At present the charge is so high, and the conveyance so uncertain, and tedious, that all persons take every opportunity of sending letters by private hands; when, if the case was different, they would all prefer the regular post.  But tho there should for the present be some loss to the state, it would not be of long continuance, and the gain in one place should compensate for the loss in another.  Could we have a Coach or a coachée, to carry parcells, and passengers, as well as letters, it would be a great convenience and benefit to the country, and in time would pay for any reasonable expence attending it.  We sometimes talk of petitioning the legislature on the subject.  Could you give us any assistance in the business, you would confer a great obligation on me who am so much interested in the conveyance of letters and small parcells.
It is, indeed, Sir as you observe an aweful crisis in which we live.  What I think on the subject you will see in the Sermon to which I referred you.  One extreme naturally produces another.  But I flatter myself that since truth and right have a great advantage over their opposites, the present conflict of opinions, and of arms, will terminate in a better system than any that has hitherto prevailed.  But the struggle I fear will be extensive and dreadful. Happy they who, looking to an overruling providence, can calmly wait the issue, endeavouring to lessen prejudice and violence on all sides, and contribute what they can to enlighten the minds, and improve the morals of their fellow creatures.
With the greatest respect, I am, / Dear Sir, / your sincerely

J. Priestley